              Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 1 of 22               FILED
                                                                   EAsr'tRNiPJ'.fflfc!r<ii'k'ltsAs
                                                                                         JUN-2 3 2021
                          IN THE UNITED STATES DISTRICT COURT JAMES
                              EASTERN DISTRICT OF ARKANSAS    By:
                                                                                      w.:-4-=-
                                                                                         ~ '
                                                                                                        K CLERK

                                    CENTRAL DIVISION                                                    D_EP CLERK


MYRA JOHNSON                                                                            PLAINTIFF

         v.                         Case No.:   41\:2,\- C\I-OO&f0-j},\
WALMART INC., a/k/a WAL-MART
STORES ARKANSAS, LLC, d/b/a
WALMARTSUPERCENTER                                                                 DEFENDANT




                                      NOTICE OF REMOVAL



         COMES NOW the defendant, Walmart Inc., by and through its counsel, Kutak Rock LLP,

for its Notice of Removal of this action from the Circuit Court of Pulaski County, Arkansas to the

United States District Court for the Eastern District of Arkansas, Central Division, and states and

alleges as follows:

         1.        The removed action is currently pending in the Circuit Court of Pulaski County,

Arkansas, case number 60CV-21-1452, styled Myra Johnson v. Walmart Inc., a/k/a Wal-Mart

Stores Arkansas, LLC, d/b/ Walmart Supercenter.

         2.        Plaintiff filed her Complaint in the Circuit Court of Pulaski County, Arkansas on

February 26, 2021 and service of the Complaint and Summons was made on the Defendant on

May 25, 2021.

         3.        Attached to this Notice of Removal is "Exhibit A," which includes a copy of all

state-court process, pleadings, and orders that have been filed in the removed action in accordance

with 28 U.S.C. § 1446(a).
                                                              Th'is case assigned to District Judge   A{,o1>y
                                                              and to Magistrate Judge         ~"'':I-

4810-5280-6894.1
               Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 2 of 22




          4.        This Notice of Removal is timely under 28 U.S.C. § 1446(b), as it is being filed

within 30 days after receipt of Summons by Defendant. Defendant's time within which to answer

or otherwise respond to Plaintiffs Complaint has not expired, and no further proceedings have

taken place in the underlying action.

          5.        Plaintiffs Complaint purports to state claims for discriminatory treatment and

retaliation based upon age and race in violation of the Age Discrimination in Employment Act of

1967, 29 U.S.C. § 621, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and

the Arkansas Civil Rights Act of 1993, Ark. Code Ann. §§16-123-101, et seq. This Court has

original jurisdiction over the Plaintiffs federal causes of action pursuant to 28 U.S.C. § 1331, and

this Court has supplemental jurisdiction over the Plaintiffs state law causes of action pursuant to

28 U.S.C. § 1367. Accordingly, the Complaint, on its face, establishes removal is proper, as it

alleges a claim or right arising under the laws of the United States. 28 U.S.C. § 1441(a) and (c).

          6.        Removal to this Court is appropriate because the action is pending in the Circuit

Court of Pulaski County, Arkansas. 28 U.S.C. §§ 1441(a), 1446(a).

          7.        A copy of this Notice of Removal is being filed concurrently in the removed action

in the Circuit Court of Pulaski County, Arkansas and will be served on counsel for Plaintiff through

the electronic filing system utilized by the Circuit Court of Pulaski County, Arkansas. 28 U.S.C.

§ 1446(d).




                                                     2
4810-5280-6894. l
              Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 3 of 22




         WHEREFORE, Defendant hereby gives their Notice of Removal of the removed action to

this Court and respectfully request that this Court grant the Defendant all just and proper relief.


                                                       Respectfully submitted,

                                                       KUT AK ROCK LLP




                                                            1 ray (    Bar No. 96170)
                                                       Peyton Watt (AR Bar No. 2020165)
                                                       234 East Millsap Road, Suite 200
                                                       Fayetteville, AR 72703-4099
                                                       Phone: 479.973.4200
                                                       Fax: 479.973.0007
                                                       Email: Scott. Wray@KutakRock.com
                                                       Email: Peyton.Watts@KutakRock.com

                                                       ATTORNEYS FOR DEFENDANT




                                                   3
4810-5280-6894.1
Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 4 of 22




              EXHIBIT ''A''
          Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 5 of 22




           IN THE CIRCillT COURT OF PULASKI COUNTY, ARKANSAS
                              CIVIL DIVISION

MYRA JOHNSON                                                         PLAINTIFF

     v.                              Case No. 60CV-21-1452

W ALMART INC., a/k/a WAL-MART
STORES ARKANSAS, LLC, d/b/a
WALMARTSUPERCENTER                                                  DEFENDANT



             INDEX OF PLEADINGS FILED AND ATTACHED HERETO



                           PLEADING                    DATE FILED
              Complaint                                02/21/2021
              Summons issued to Defendant              03/01/2021
              Affidavit of Service                     06/14/2021
        Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 6 of 22




          IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                             CIVIL DIVISION

 MYRA JOHNSON                                                                PLAINTIFF

 vs.
 WALMART INC., a/k/a WAL-MART
 STORES ARKANSAS, LLC,
 d/b/a WALMART SUPERCENTER
 DEFENDANT
                                                                            DEFENDANT
                                       SUMMONS

 THE STATE OF ARKANSAS TO DEFENDANT:

  C T Corporation
  Registered Agent for Service of                                              .
  Walmart Inc., a/k/a Wal-Mart Stores Arkansas, LLC d/b/a Walmart Supercenter
  124 West Capitol Ave., Suite 1900
. Little Rock, AR 72201
  A lawsuit has been filed against you. The relief demanded is stated in the
  attached complaint. Within 30 days after service of this summons on you (not
  counting the day you received it) - or 60 days if you are incarcerated in any jail,
  penitentiary, or other correctional facility in Arkansas - you must file with the clerk
  of this court a written answer to the complaint or a motion under Rule 12 of the
  Arkansas Rules of Civil Procedure.

 The answer or motion must also be served on the plaintiff or plaintiff's attorney,
 whose name and address are: David Hodges
 Attorney at Law,
 21 2 Center Street, 5 th Floor
 Little Rock, AR 72201
 If you fail to respond within the applicable time period, judgment by default may be
 entered against you for the relief demanded in the complaint.
                                                 CLERK OF COURT
 Address of Clerk's Office
 Terri Hollingsworth
 401 W. Markham, Ste. 100
 Little Rock, AR 72201
                                          [Signature of Clerk or Deputy Clerk]
                                          Date:- - - - - - - - - - - - - - "
 [SEAL]
       Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 7 of 22




No. ___ This summons is for Walmart Inc., a/k/a Wal-Mart Stores Arkansas,
LLC d/b/a Walmart Supercenter


                              PROOF OF SERVICE

 •I personally delivered the summons and complaint to the individual at
                                                  [place] on
               ---------------=-----
                 - [date]; or
-~-------='-'

 •  I left the summons and complaint in the proximity of the individual by
               - - - - - - -. after he/she refused to receive it when I
offered it to him/her; or

D I left the summons and complaint at the individual's dwelling house or
usual place of abode at --------~[address] with
                        [name], a person at least 14 years of age who
-  -  -  -  - -
resides there, on
                 - - -           . [date]; or

 D I delivered the summons and complaint to ________ [name of
individual], an agent authorized by appointment or by law to receive service
of summons on behalf of .____________[name of defendant] on
                     _[date]; or
----~---
D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit,
and I served the summons and complaint on the defendant by certified mail,
return receipt requested, restricted delivery, as shown by the attached
signed return receipt.

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit,
and I mailed a copy of the summons and complaint by first-class mail to the
defendant together with two copies of a notice and acknowledgment and
received _the attached notice and acknowledgment form within twenty days
after the date of mailing.

 D Other [specify]:
                      --------------~--~~~-
 •   I was unable to execute service because:
      Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 8 of 22




My fee is $
              ---
        Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 9 of 22




To be completed if service is by a sheriff or deputy sheriff:


Date:   ·----~-·             SHERIFF OF PULASKI COUNTY, ARKANSAS

                               By:·-------
                               [Signature of server]


                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy
sheriff:

Date:                                 By:
        -----                             -----
                                     '[Signature of server]


                                     [Printed name]

Address: _
           -----------

Phone:

Subscribed and sworn to before me this date: - - - - ~


                                                  Notary Public

My commission expires:   --------
Additional information regarding service or attempted service:
     Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 10 of 22




                                      Arkansas Judiciary


Case Title:              MYRA JOHNSON V WALMART INC.

Case Number:              60CV-21-1452

Type:                     SUMMONS - FILER PREPARED



                                                   So Ordered




                                                   Jane Valenzuela



Electronically signed by JDVALENZUELA on 2021-03-01 07:29:34   page 5 of 5
         Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 11 of 22
                                                                              ELECTRONICALLY FILED
                                                                                   Pulaski County Circuit Court
                                                                             Terri Hollingsworth, Circuit/County Clerk
                                                                          2021-Feb-26 09:01 :09
                                                                              60CV-21-1452
              IN THE CIRCUIT COURT OF PULASKI COUNTY,                ARK~~'ti#-6_D_o4_:_7_Pa--=g'---es_ ____.
                                 CIVIL DIVISION

MYRA JOHNSON                                                                PLAINTIFF

vs.                                NO.- - ~ - - -

WALMART INC., a/k/a WAL-MART
STORES ARKANSAS, LLC,
d/b/a WALMART SUPERCENTER                                                      DEFENDANT

                                     COMPLAINT

         COMES NOW the Plaintiff, Myra Johnson, by and through her attorney

David A Hodges, and for her cause of action against Defendant, states:

                            JURISDICTION AND VENUE

         1.     The Circuit Court of Pulaski County, Arkansas, has jurisdiction of

this case because of the fact the Plaintiff is seeking relief against the

Defendant in this civil proceeding, thereby giving this court jurisdiction under

Ark. Const. Amend. 80       §   6 and Ark. Code Ann.      §   16-60-101.

         2.     The venue for this action is proper in Pulaski County, Arkansas

pursuant to the provisions of Ark. Code Ann.         §   16-60-101, et seq.

                                       PARTIES

         3.     Plaintiff Myra Johnson was at all times relevant herein, a citizen

and resident of Little Rock, Pulaski County, Arkansas.

         4.     Defendant Walmart Inc., a/k/a Wal-Mart Stores Arkansas, LLC

d/'p/a    Walmart    Supercenter     hereinafter    referred    to     as    "Walmart"               or


                                      Page 1 of 7
     Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 12 of 22




"Defendant") is a domestic for-profit company licensed to do business in

Arkansas. Defendant's registered agent is CT Corporation System, 124 West

Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201. Defendant owns

and operates a grocery and home goods store located at 19301 Cantrell Road,

Little Rock, Pulaski County, Arkansas 72223 (Store number 5244), and does

business as "Walman Supercenter."

                            FACTUAL BACKGROUND

        5,.   On or around April 7, 2019 Plaintiff was hired by Walmart.

        6.    Around July, 2019 Plaintiff reported a co-worker's conduct. After

that time the co-worker was discharged. Walmart did not escort the co-worker

off the property and such co-worker did attack Plaintiff while Plaintiff was·

working on the floor.

        7.    Walmart investigated Plaintiff's allegations of the attack and

assigned Plaintiff to work in another area of the store. This reassignment

changed Plaintiff's work schedule and greatly reduced her working hours.

        8.    Plaintiff was discharged from Walmart on or around December 6,

2019.

        9.    Plaintiff subsequently filed a discrimination charge with the Equal

Employment Commission ("EEOC") on or about December 11, 2020 alleging




                                   Page 2 of 7
      Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 13 of 22




the discrimination and retaliation that took place during her employment at

Walmart from April 1, 2019 until December 6, 2019.

      10.   Plaintiff's .charge of discrimination was dismissed by the EEOC on

or about December 22, 2020 for untimely filing and Plaintiff was thus issued

a "Notice of Suit Rights" in which Plaintiff has ninety (90) days from the time

she received such notice to file her suit in federal or state court.

      11.   Plaintiff believes she was harassed, reassigned, her schedule

changed, her hours reduced, and subsequently discharged because of her age,

forty-six (46), in violation of the Age Discrimination in Employment Act of

1967, as amended; as well as because of her race, African American, in

violation of Title VII of the Civil Rights Act of 1964, as amended, and the

Arkansas Civil Rights. Act of 1993; and further, that her discharge and the

actions taken against her were in retaliation for her reporting her co-worker,

in violation of Title VII of the Civil Rights Act of 1964 and the Arkansas Civil

Rights Act of 1993.

                                · COUNTI
                             AGE DISCRIMINATION
      12.   As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.




                                   Page 3 of 7
     Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 14 of 22




      13.      Under the Age Discrimination in Employment Act ("ADEA"), 29

U.S.C. § 621, et seq., it is unlawful to discriminate against an employee

because of that employee's age.


      14.      Defendant's conduct was a willful violation of the ADEA.


      16.      As a direct result of Defendant's unlawful conduct in violation of

the ADEA, Plaintiff has suffered loss of past and future income.


      17.      As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to dam~ges.


                                    COUNT II
                              RACE DISCRIMINATION.
      18.      As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.


      19.      Under Title VII of the Civil Rights Act of 1964 ("Title VII"), 42

U.S.C.   §   2000e, et seq., it is unlawful for an employer to discriminate against

an employee because of that employee's race.


      20.      Defendant's conduct was a willful violation of Title VII.




                                     Page 4 of 7
     Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 15 of 22




      21-.   As a direct result of Defendant's race-based discrimination against

Plaintiff in violation of Title VII, Plaintiff has suffered loss of past and future

income.


      22.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to damages.


      23.    Defendant's conduct was also race discrimination in violation of

Arkansas Civil Right Act (uACRA"), A.C.A. § 16-123-107.


      24.    Plaintiff was subjected to discrimination based on her race by

Defendant in violation of ACRA.


      25.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to back pay, interest on back pay, and .the cost of

reasonable attorney's fees. Plaintiff is also entitled to compensatory and

punitive damages.


                                     COUNT Ill
                                    RETALIATION


      26.    As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in the preceding paragraphs, inclusive, of the

Complaint as a part of this Count.




                                    Page 6 of 7
       Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 16 of 22




       27.    Under the ACRA, A.C.A.     §   16· 123-108, it is unlawful for an

employer to discriminate against an employee "because the individual in good

faith made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter."


       28.    The ACRA makes it unlawful for an employer to interfere with the

employee's "exercise or enjoyment of, or on account of his or her having

exercise or enjoyed ... any right granted or protected by this subchapter."


       29.    Defendant willfully violated these provisions of the ACRA when

Defendant substantially altered Plaintiff's work environment after Plaintiff

make justifiable complaints against her co-workers.


       30.    As a direct result of Defendant's willful and unlawful conduct,

Plaintiff is entitled to back pay, interest on back pay, and the cost of

reasonable attorney's fees. Plaintiff is also entitled to compensatory and

punitive damages.


                                   DAMAGES

       31 .   Plaintiff is entitled to compensatory damages and other equitable

relief based on Plaintiff's claims of discrimination based on the ADEA and Title

VII.




                                   Page 6 of 7
      Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 17 of 22




      32.   A.C.A.   §   16-123-107(c) provides that Plairitiff, as an individual

injured by employment discrimination by an employer, is entitled to affirmative

relief, back pay, interest on back pay~ possible litigation and reasonable

attorney's fees, and compensatory and punitive damages.

      33.   Plaintiff requests this relief from the court.

                           DEMAND FOR JURY TRIAL

      34.   Pursuant to Rule 38 of the Arkansas Rules of Civil Procedure, the

Plaintiff respectfully demands a jury trial on any and all issues triable of right

by jury.

                                                   MYRA JOHNSON. PLAINTIFF


                                            By:
                                                   ~~
                                                    _.·
                                            DAVID~S~~
                                            Attorney at Law
                                                             .· .. · ~       .



                                            212 Center Street. Fifth Floor
                                            Little Rock. AR 72201-2429
                                            Arkansas Bar No. 65021
                                            Telephone: 501-374-2400
                                            E-Mail: david@hodgeslaw.com




                                    Page 7 of 7
            Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 18 of 22
                                                                                ELECTRONICALLY FILED
                                                                                     Pulaski County Circuit Court
                                                                               Terri Hollingsworth, Circuit/County Clerk
                                                                                   2021-Jun-14 16:43:18
                       Davis Process Service L.L.C.                                   60CV-21-1452
                                                                                     C06D04 : 5 Pages
                                   . 1524 S. Main Street .
                                , Little Rock, AR 72202
                             501;-376-8379 FAX 501-376-8479




                                     PULASKI COUNTY CIRCUIT COURT
STATE OF ARKANSAS

COUNTY OF PULASKI

Case Number: 60CV-21-1452
Date Received: 25-May-21
Attorney: David A Hodges
Attorney:
Plaintiff: Myra Johnson
Or, Tuesday, May 25, 2021 at 11 i39 AM I have duly served this
                                 i
SUMMONS/COMPLAINT
on Walmart lnc.,a/k/a Wal-mart Stqres Arkansas,LLC d/b/a Walmart Supercenter by the
following manner of servi•ce: by· delivering a true copy to: Karen Pripe - of CT Corporation
System. Address where party seryed: CT Corporation System, 124 West Capitol Ave, Suite
1900, Little Rock, AR 72201.




Client No:
                                                        '   _-_/       .... · · - - . - - - ----
                                                            ;J.°cess server: Tim Sibert
Fee: $65.00




·Subscribed and··sworn to before rrie on Wednesday, May
My Commission expires                              '-
        Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 19 of 22




No. ___ This summo~s Is for Walmart Inc., a/k/a Wal-Mart Stores Arkansas,
LLC d/b/a Walm~rt Supercimter
                            . I
                                  PROOF OF SERVICE
                                   '
 •      I personally delivered the summons and complaint to the individual at
                                                        [place) on
                   ---------------
                         [date] i or
-------
 D I left the summons and complaint in· the proximity of the individual by
                           1
                                 after he/she refused to receive it when I
               - - -  -
offered it to him/her; or
                          -  - -

D I left the summons anq complaint at the individual's dwelling house or
usual place of abode at _._________(address] with
                        rn·ame], a person at least 14 years of age who


 'I
---------
resides there, on _______[date]; or · .

      delivered the summons and complaint to _ _ _ _ _ _ _[hame of
 individual], an agent auth~rized by appointment Qr by law to receive service
 of summons on behalf of                        · :    I.name of defen~i~!t on
5·;;)~J\      I r:J11l·Wl
                       [date]; or t<f\(eV\   \:Snee,
                                                 6f-     Cf: t,e)rp-
                                                                   Sq~l
•  I am the plaintiff or an ~ttorney of record for the plaintiff in this lawsuit,
and I served the summon~ and complaint on the defendant by certified mail,
return receipt requested, 1estricted delivery, as shown by the attached
signed
   .    return receipt.     !,

• I am the plaintiff or an ~ttorney of record for the plaintiff in this lawsuit,
and I mailed a copy of the: summons and complaint by first-class· mail to the
defendant together with two copies of a notice and acknowledgment and
received the attached notice and acknowledgment form within twenty days
a~e_r ~h_e da~e of_ mailin_~_· _\ _    _. _.  . .. .. _ _ · . . .. . . . .. .

    0 Other [specify]: _ __.,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    •   I was unable to execute service because:
  Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 20 of 22




My fee is $ _ __
    Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 21 of 22




To be completed if servipe is by a sheriff or deputy sheriff:


Date:                                    SHERIFF OF PULASKI COUNTY, ARKANSAS

                                            By:
                                                -------
                                            (Signature of server]


                                            [Printed name, title, and badge number]

To be complet~d if service is by a person other thqn                                 riff or deputy
sheriff:                                     /    ·,

Date:   SJ J{ /:J        J                                  By:       ,, '-'>-'
                                                            [Signa1)1re of server]

                                                                 r'TLrn S~t--
                                                            [Printed name]




Phone:

Subscribed and sworn         ti; b~tore me this date: ,S /                     t£.L? J
                                                                      \


                             ~\\\\\UUllll/1111 ·
             • •         -:-.'''~ s~~1dX:1 Ott:/IJ/1,,
M y commIssIon ex~~;.~')1)1stri;;.:9 3:~--
                       - ~ u .........          ~~¼:
                 ~@:·~~
                 ....... y     ~·." ~....
Additional   informaio1 re~~ s~rv~e or attempted service:
                    ·~~· . ~ .... :. -.. . . -~--= -~----....... "'. . _ . . . . . . .. ..
                     %~ \ ·.)snd
                              0 !           ~',,~-~· -J
                                         >-.~ ~···&. ~
                       ~      _
                              ... •-:•• ••••• ..,,_<>.~'-
               ~,,, ':"Jf&n:.1
----------"'Tn•m,i             i'.)
                          11111, #
                                                 ~- - - - - - - - - - - - - - - -
I

'    Case 4:21-cv-00558-JM Document 1 Filed 06/23/21 Page 22 of 22




                                           Arkansas Judiciary


    Case Title:               MYRA; JOHNSON V WALMART INC.

    Case Number:              60CV-tl-1452

    Type:                     SUMMONS - FILER PREPARED
                                       \


                                                         So Ordered




                                                         u           (;,
                                                         Jane Valenzuela


    Electronically signed by JOVALENZUELf- 0n 2021-0J·-01 07:29:34   page 5ofd
                                                                             >
